Mr. Justice Dever delivered-the opinion of the court. 2. Appeal and error, § 27* — what must he preserved hy hill of exceptions. The action of the trial court in striking an affidavit of merits from the files cannot be reviewed unless the motion to strike such affidavit of merits from the files is preserved by the bill of exceptions. 3. Municipal Court of Chicago, § 13* — when affidavit of merits in action to recover for goods sold and delivered is insufficient. In an action in the Municipal Court of Chicago to recover for jewelry sold and delivered where the statement of claim stated that defendant was indebted to plaintiff for goods sold and delivered during a certain period, an affidavit of merits stating that the goods delivered to defendant were worthless to him, that he could collect nothing for the same from his customers, and that “the crosses were causing him considerable trouble,” etc., held to be insufficient. o 4. Municipal Court of Chicago, § 13* — when statement of set-off in action for goods sold and delivered is insufficient. In an action in the Municipal Court of Chicago to recover for goods sold and delivered during a certain period, a statement of set-off relating to several items of damage to defendant by reason of the alleged inferior quality of the goods sold to him by plaintiff and which did not appear to be in any way connected with or the result of the transaction with plaintiff, held to be insufficient.